 WESTINGHOUSE ELECTRIC CORPORATION319Westinghouse Electric CorporationandInternationalUnion of Electrical,Radio and Machine Workers,Local456,AFL-CIO,Petitioner.Case 22-UC-11October 24, 1968DECISION ON REVIEWBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN AND JENKINSOn October 18, 1967, the Acting Regional Directorfor Region 22 issued a Decision and Order ClarifyingBargaining Unit in which he granted the Petitioner'srequest to include Systems and Procedures Analysts"A" and "B" in the existing unit of office, clericaland technical employees which the Petitioner repre-sents pursuant to a 1956 Board certification.i There-after, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Employer filed atimely request for review. The Board, by telegraphicOrder dated January 3, 1968, granted review withrespect to the Regional Director's inclusion of theaforementioned classifications in the bargaining unitby means of the clarification procedure.2 Both partiesfiled briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panel.The Board has considered the entire record in thiscase including the briefs of the parties with respect tothe issues under review and makes the followingfindings.The Employer's principal argument on review isthat the disputed classifications are but an outgrowthof a "staff assistant" position in existence at the timeof the certification, which was specifically excludedfrom the collective-bargaining unit. The record, how-ever, does not disclose the duties of the staff assistantclassification. It does disclose that immediately priorto the Union's certification in 1956 for the unit ofoffice, clerical and technical employees here involvedthe Employer hired a staff assistant for the specialtaskof conducting a management study of thefeasibilityof converting the then existing clericalprocedures to mechanized systems involving the useof IBM machines. As a result of this survey, theEmployer adopted the new procedures and, in De-cember 1957, formulated for the first time a jobclassification related to those procedures, designatedas "programmer." The former staff assistant was thenmade the first occupant of this position. Althoughthese mechanized procedures were first applied in theareaof inventory control, they have since beenenlarged and expanded to convert the Employer'svarious other clerical fields to the use of modern dataprocessing techniques. Concurrently such techniqueshave increased in level of complexity, as evidencedparticularlyby the Employer's use, beginning in1961, of IBM computer equipment. Likewise theoriginal job title of "programmer" has evolved, firstinto "Data Processing Methods and Systems Analyst,"A and B, and then into the present "Systems andProceduresAnalyst" A and B classifications withwhich we are here concerned.It is evident from the foregoing that the Employ-er'spresent computerized procedures are but asubstitute, albeit more sophisticated and complex, forthework originally performed by the Employer'sclerical unit employees. As to the asserted relation-shipof the disputed classifications to the staffassistant classification, the record discloses no morethan that the particular staff assistant to whomreference is made was hired to conducta study of thefeasibilityof converting clerical procedures to systemsinvolving the use of IBM machines. Although theoriginal staff assistant's role in the development of theEmployer's computer system would appear to suggestthat his exclusion was warranted either on profes-sional or managerial grounds, it does not follow thatthis unit should exclude those subsequently hired toimplement the system developed through his effort.The function of the disputed classifications here is theinitiationof actual proceduresutilizing the IBMequipment. It is thus apparent, and we find from theentire record, that the Systems and ProceduresAnalyst positions are not an outgrowth of the originalstaff assistant position but are classifications derivingfrom the use of the new data processing techniquesand are, as the Acting Regional Director found, jobclassificationswhich came into existence subsequentto the 1956 certification.The Employer further argues on review, as it did tothe Acting Regional Director, that whatever the originof the disputed classifications, Petitioner by itsinaction over a lengthy period has waived its rightnow to seek their inclusion in the certified unitthrough the clarification procedure. We also rejectthis contention. The disputed classifications did notreach a job content approaching their present formuntil 1961 and, in fact, the present description oftheir duties and the designation of their job classi-fications were not arrived at until 1965. Further, theEmployer did not on a timely basis reply to thePetitioner's request, made in the summer of 1965, foriNo request for review has been filed with respect to the Regional2 The Board denied review of the Employer's contention that theDirector's denial of that part of Petitioner's request which also soughtRegionalDirector erred in finding the employees in the disputedto include in its certified unit the TrafficAnalysts "A"and "B"classifications to be technical,rather than professional or managerial.173 NLRB No 43 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDinformation concerning the unit placement of thesejobs.When it finally did respond, the Employermerely asserted its position that these employees wereprofessional employees, who are excluded from thecertified unit, and did not provide Petitioner withfacts enabling an assessment of the validity of theEmployer's position. In all these circumstances, in-cluding the fact that 4 of the 7 occupants of thedisputed classifications were formerly employed onunit positions,we agree with the Acting RegionalDirector that Petitioner's failure to claim theseclassifications at an earlier date was not fatal to itsright now to invoke the Board's unit clarificationprocedure.Accordingly, and in view of the fact that theemployees in disputed classifications are technicalemployees having a close community of interest withother technical employees of the Employer, all ofwhom are represented by the Petitioner in theexisting office, clerical and technical unit, we affirmtheActingRegionalDirector's finding that theSystems and Procedure Analysts "A" and "B" are anaccretion to that certified unit and that unit asclarified includes the aforesaid two classifications.